DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 13, 14, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sale et al., U.S. 10,094,719.
Sale et al. discloses an apparatus comprising: at least one processing device (fig 3, 300; col. 16, line 61 – col. 17, line 11) comprising a processor coupled to a memory; the at least one processing device being configured: to obtain time-series temperature data (col. 8, lines 14-22) from respective temperature sensors (302) arranged at respective different subsurface depths (col. 15, line 51 – col. 16, line 6); for each of a plurality of pairs of the temperature sensors: to compute a cross-correlation of their corresponding time-series temperature data; to compute a time derivative of the cross-correlation; and to generate an estimate of at least one reservoir property (col. 7, lines 23-47) based at least in part on the time derivative of the cross-correlation (col. 8, lines 14-35); wherein at least one automated action (col. 2, lines 50-61) is performed based at least in part on the generated estimate.
Sale et al. discloses the temperature sensors comprise respective borehole temperature sensors arranged at respective different subsurface depths within a borehole (fig 3, in formation 304).
Sale et al. discloses performing at least one automated action comprises generating at least a portion of at least one output display for presentation on at least 15one user terminal and generating an alert for delivery to at least one user terminal over a network (col. 19, lines 37- 44).
Sale et al. discloses a computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes said at least one processing device (col. 17, lines 56-64) to perform the limitations as noted above.

Allowable Subject Matter
Claims 3-12, 16, 17, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12 July 2022
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676